Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 10 June 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best beloved friend
St Petersburg June 10th 1814

All the anxieties which you express in your very affectionate letter No 7 which has just been brought me are I trust by this time removed, and you have probably recieved all the letters which were directed to Gottenburg and which I believe  duly acknowledge the reception of yours and I have now the satisfaction to inform you that the two last have arrived unopened.
We are all much astonished at your not having heard of the appointment of Lord Gambier and Mr Hamilton which has been known here above eight days. I was not at all surprized at the idea suggested of going to Holland I have been for some time expecting that you would have to change your place of residence but I thought from flying reports it would be England that would have been chosen to complete the negociation in. the general opinion here is that there will be no peace and if Englang is as hostile as her little representative we have certainly but little to hope. Any place is better than Gottenburg and it is of little consequence where provided the negociations terminate happily.
I am very happy to hear that you were so pleased with the society of Mr Russells family. Mr Clay I understand is one of the most amiable and finest temper’d men in the World and I am told you will be delighted with him. Young Lewis is lavish in his praise.
I thank you for the letter you enclosed but am sorry you should have thought it necessary to have made any ceremony about opening it. I can recieve no letters but what you are as much entitled to read as myself and those from your own family must interest you too nearly to lose an opportunity of perusing them. Your Mother will I fear be long e’re she recovers the great shock she has: such a loss inflicts an incurable wound; although as she says “Religion can assuage, it can never suppress the deep drawn sigh which reccollection for ever brings up.” Nothing can be added to this truly beautiful sentence and I can only participate in the feelings which produced it and which my own irreparable loss has taught me to share.
You give me hopes of your return by the 1st: of September I wish most sincerely that these hopes may be fulfilled but I dare not flatter myself. I will therefore not indulge them lest such indulgence should add to the bitterness of disappointment and still aggravate the sorrows and vexations which already oppress me. You will I know laugh at this, and call me romantic but I believe contrary to the usual system of philosophers, that we come into the world with germs of character, which even the best education cannot eradicate, nor all the worldly experience that can be heaped upon us totally destroy. I know that I am singular in my opinions upon most subjects but my observations on my own Children have contributed very much to strengthen my conviction and every word we recieve from America concerning their characters proves to me that I have not err’d in my judgement. You Mon Ami are blessed with one of those characters which can mould itself almost without a struggle to the different circumstances which are perpetually occurring and are therefore incapable of judging of the pangs which are endured by those who are not so happily gifted: all potent as reason certainly is it avails little against more powerful nature and a continual struggle between them must end in moroseness or gloom.
An encrease of distance will not I hope prolong your absence much beyond the period you mention should it do so I will at least endeavour to be resigned to the necessity and wait patiently the happy moment which will bring you back to your family and home which must remain cheerless untill your return. of this you appear to speak positively I presume we must pass another Winter here. I am therefore rejoiced to give Charles an opportunity of recovering his and health and contributing as much as possible towards permanently strengthening his constitution
Mr Smith writes you by this opportunity he has recieved the offer of a Passage to Gottenburg in a small Vessel freighted by Mr Lewis which is to sail in about eight days as Mr Harris is not arrived he does not feel himself at liberty to accept it and will take no measure untill he hears again from it is unfortunately they must go as it said she will be the only opportunity during the Summer for G.
Adieu my much loved friend where ever you are be assured of the sincere affection of your Wife  L. C. A.